SUMMARY ORDER
The district court granted summary judgment to the defendant. The plaintiff Isabel Ynoa appeals. We assume the parties’ familiarity with the facts of this case, its procedural history, and the issues on appeal.
On appeal, Ynoa contends principally that the district court erred by failing to address her argument that the defendant unlawfully retaliated against her in 2002 by terminating her employment without her knowledge. This issue was not raised before the district court and, because there are no extraordinary circumstances, it is deemed waived. See, e.g., Greene v. United States, 13 F.3d 577, 586 (2d Cir.1994).
The judgment of the District Court is therefore hereby AFFIRMED.